Title: To Thomas Jefferson from John Barnes, 3 September 1807
From: Barnes, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            George Town (Potomac) 3d Sepr 1807
                        
                        I hasten to acknolege receipt, and answer the Presidents Esteemed favr. 29th. Ulto. recd yesterday!
                            inclosing your Bank Check in my favr. dated the 5th Instant for $1590—to be Applied as Specified, which will be strictly
                            Attended to—
                        And lest thro Accident of the post from hence of the 5th. might prevent the Presidents receiving the inclosed
                            $690—by the 8th. I have availed myself of the two days—in the Hope of your receiving it on or before the 8th. so as not
                            to detain the Presidts. intended—fatiguing Journey—to Bedford—With great Respect & Esteem I have the Honor to
                            be, Sir—your very Obedt. Servant
                        
                            John Barnes.
                        
                    
                     
                        
                           
                              Notes viz.
                              
                              
                           
                           
                              
                                  7. of 20
                              140
                              
                              
                           
                           
                              
                                  1— 
                              50
                              
                              
                           
                           
                              
                                 
                                     5. 100
                              
                                 500
                              
                              $ 690
                              
                           
                           
                              
                                 13.
                              
                              Register with JB.
                              
                           
                        
                     
                  
               